 


113 HR 2408 IH: To prohibit the Department of Justice from tracking and cataloguing the purchases of multiple rifles and shotguns.
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2408 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2013 
Mr. Schweikert (for himself and Mr. Amash) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prohibit the Department of Justice from tracking and cataloguing the purchases of multiple rifles and shotguns. 
 
 
1.Prohibition of tracking or cataloguing firearms purchasesFor fiscal year 2013 and each fiscal year thereafter, no Federal funds may be used to require or continue to require a person licensed under section 923 of title 18, United States Code, to report information to the Department of Justice regarding the sale of multiple rifles or shotguns to the same person. 
 
